Case 1:19-cr-00602-RA Document 119 Filed 08/26/21 Page 1of1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio I. Mollo Butiding
One Saint Andrew's Plaza
New Fork, New York [0007

August |, 2021

By ECF
The Honorable Ronnie Abrams

United States District Judge
40 Foley Square

Southern District of New York
New York, New York 10007

Re: United States v. Michael Hild, 19 Cr. 602 (RA)
Dear Judge Abrams:

The Government writes with the consent of defense counsel, to request a modification of
the briefing schedule for the defendant’s post-trial motions in light ef the voluminous filings,
including the affidavits of former defense counsel (which total over 100 pages and are being
provided to the Court under separate cover). Specifically, the parties request that the
Government’s deadline to file its opposition brief be extended by one week, to August 20, 2021,
and that the defendant’s deadline to file any reply brief be similarly extended, to September 3,
2021.

The parties also request permission to file oversized briefs. Consistent with the Court’s
order of July 13, 2021, granting a similar request by the defense, the Government seeks permission
to file an opposition brief of no more than 50 pages, and the defense seeks permission to file a
reply brief of no more than 25 pages.

 

 

 

Respectfully submitted,
Application granted.
AUDREY STRAUSS
SO ORDERED. United States Attorney
f: by: __/s/
tn Zonni Scott Hartman / Jordan Estes
ae 126 a Abrams Assistant United States Attorneys

(212) 637-2357 / 2543

cc.: Brian Jacobs, Esq., Counsel to Michael Hild

 

 
